KELSEY, J.
We affirm the order on appeal, without prejudice to either party’s pursuit of modification before the trial court pursuant to section 61.13(3), Florida Statutes (2014), to address any substantial change of circumstances that may have occurred subsequent to the September 2014 hearing and January 2, 2015 order. See Wade v. Hirschman, 903 So.2d 928, 932-33 (Fla.2005) (articulating substantial change test for child custody modifications); Skirko v. Skirko, 677 So.2d 885, 887 (Fla. 3d DCA 1996) (modification was warranted where substantial change of circumstances had occurred, including child’s school schedule and parents’ places of residence and work hours; and child’s best interests were served by modification).
THOMAS and MARSTILLER, JJ., concur.